Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 6-9, 11, 16-19 are objected to because of the following informalities: 
	Claim 6, line 2, “a result” should be – the result of the FOD procedure—
	Claim 7, line 2, “a result” should be – the result of the FOD procedure—
	Claim 8, line 2, “a FOD procedure” should be – the FOD procedure—
	Claim 9, line 3, “the result” should be – the result of the FOD procedure—
	Claim 11, line 11, “a FOD procedure” should be – the FOD procedure—
Claim 16, line 2, “a result” should be – the result of the FOD procedure—
	Claim 17, line 2, “a result” should be – the result of the FOD procedure—
	Claim 18, line 2, “a FOD procedure” should be – the FOD procedure—
	Claim 19, line 3, “the result” should be – the result of the FOD procedure—
Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9, 11, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US20140125287A1) in view of Liu (US 20140084857 A1) and Kwon (WO2017179826A1)
 	With regard to claim 1, Nakano teaches an apparatus for receiving wireless power from a wireless power transmitter based on foreign object detection (FOD) in a wireless power transmission system, the apparatus comprising:
a power pick-up circuit  ( e.g., 34, Fig. 6) configured to receive wireless power from the wireless power transmitter (e.g., 10, Fig. 5) through magnetic coupling  ( magnetic coupling between transmitter and receiver, [0020]) with the wireless power transmitter ( e.g., 10, Fig. 5) and convert an alternating current (AC) signal generated by the wireless power to a direct current (DC) signal ( 34 is a rectifier convert AC to DC, Fig. 6);
a communication/control circuit ( e.g., 47, 49 , Fig. 6) configured to receive the DC signal ( 37 output (DC) [0092]to the processing sections, and 47, 49 are processing session) from the power pick-up circuit ( 37 connected to 34, Fig. 6)  and control the wireless power ( 47, 49 control the wireless power); and a load ( e.g., load, Fig. 6) configured to receive the DC signal from the power pick-up circuit ( e.g., 34, Fig 6). 
wherein the communication/control circuit transmits ( e.g., 45, 49, Fig. 6), to the wireless power transmitter ( e.g., 10, Fig. 5), a first End Power Transfer (EPT) packet ( S48, Fig. 6) that temporarily ends transmission of the wireless power ( see suspension of power transmission S47, Fig. 12) for detection of a foreign object ( S49-S51 is used for detecting of foreign object, Fig. 12) and performs a FOD procedure (S49-S51, Fig. 12) within a time window( latency time for charging the capacitor, Fig. 12) if transmission of the wireless power is temporarily ended ( S47-S52, the transmission of wireless power is suspended, Fig. 12)
the foreign object detection procedure includes measuring at least one parameter of a resonant frequency and a quality factor (Q factor) ( S57, Q_Max, Fig. 12) of the wireless power receiver; 
	Nakano does not explicitly teach the time window is predetermined, the reference parameter value is defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions.
	However, Liu teaches within a predetermined time window if transmission of the wireless power is temporarily ended (receiver sends to transmitter a power interruption packet in which the device indicates that the transmitter should temporarily suspend power transfer for a specific time period,[0077], therefore, the specific time period is predetermined by the receiver)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakano , to configure a predetermined time window if transmission of the wireless power is temporarily ended, as taught by Liu,  to guarantee a buffer capacitor on a receiver has enough stored energy to bridge the power transfer suspension, and no restart of the power transfer is needed ( see [0077] of Liu)
	In addition, Kwon teaches the reference parameter value is defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter ( Test Power transmitter , page 31 para 2) and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions. (The reference quality factor value is the five areas of the charging area of the Test Power Transmitter (TPT) —for example, the MP1 type transmitter defined in the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakano and Liu , to configure the reference parameter value to be defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions., as taught by Kwon,  in order to improve the production and measurement tolerance and improve reference quality factor accuracy to account for the design differences of the transmitters ( page 31 of translation, para 1 and para 2 of Kwon)

    PNG
    media_image1.png
    439
    557
    media_image1.png
    Greyscale

With regard to claim 5, the combination of  Nakano ,Liu and Kwon teaches all the limitations of claim 1, Nakano further teaches when the FOD is completed ( S58, Fig. 12), the communication/control circuit transmit, from the wireless power transmitter ( S59, Fig. 12), a packet that report a result of the FOD procedure( see communication between S59 and S60, Fig. 12) after the predetermined time window expires ( S59, S60 happens after the S53, Fig. 12 which is the restart the power transfer, the time window to end the power transmission is expires at S53,and Liu teaches about the predetermined time window).
With regard to claim 6, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 5, Nakano further teaches in the existence of the foreign object ( S58 determine presence of foreign metal, Fig. 12), the packet that reports a result is a second End Power Transfer (EPT) packet that completely ends transmission of the wireless power ( S61 reads the results from the receiver, if presence the metal, termination  process and power 
	With regard to claim 7, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 5, Nakano further teaches ,based on that it is determined that the foreign object does not exist ( absence of foreign metal, Fig. 12), the packet that reports a result is a Foreign Object Detection (FOD) status packet ( communication between S59 and S60 see [171]  only information of the determination result indicating the presence or absence of a foreign metal is transmitted to the power transmitter 10 (on the primary side).
With regard to claim 9, the combination of Nakano, Liu, Kwon teaches all the limitations of claim 5, Nakano further teaches power transfer (S52, Fig. 12)before receiving the packet that reports a result(S59, Fig. 12), but not  the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports.
	However, Kwon teaches the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports (Fig. 4 transmitter sends a digital ping to receiver in ping phase before the power transfer phase, also see page 14 of translation para 1, and Nakano teaches power transfer before receiving the packet that reports a result. The combination of Kwon and Nakano teaches the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 5 , to transmit a digital ping signal to the wireless power receiver before receiving the packet that reports, as taught by Kwon, in order to ping the receiver, receive the response of the receiver before the power transmission so that to transfer the power to the receiver according to the needed, also provide the power to the receiver for sending the report, avoid the power drain in receiver.

	With regard to claim 11, Nakano teaches an apparatus (10, Fig 5)  transmitting wireless power to a wireless power receiver (30, Fig. 6) based on foreign object detection( FOD) in a wireless power transmission system ( Fig. 5, Fig. 6), the apparatus comprising:
a power transmitter ( 10, Fig. 5) configured to transmit wireless power to the wireless power receiver ( 30, Fig. 6) through magnetic coupling with the wireless power receiver( magnetic coupling between transmitter and receiver, [0020]); and
a communication/control circuit  ( e.g., 25, Fig. 5) configured to receive, from the wireless power receiver, a first End Power Transfer (EPT) packet ( e.g.,  communication between S46, S47, Fig. 12) that temporarily ends transmission (suspend power transmission in S47 , Fig.12) of the wireless power for a foreign object detection procedure performed by the wireless power receiver (S49-S51 performed by the receiver, Fig. 12) and end transmission of the wireless power temporarily within a time window (S47-S52, Fig. 12). a FOD procedure performed by the wireless power receiver includes measuring at least one parameter of a resonant frequency and a quality factor (Q factor) ( S57, Q_Max, Fig. 12) of the wireless power receiver; comparing the measurement value of the parameter with a reference parameter value( S58, Fig. 12); and determining existence of the foreign object based on the comparison result ( S59, Fig. 12).
	Nakano does not explicitly teach a power conversion circuit configured to transmit wireless power to the wireless power receiver and a predetermined time window, the reference parameter value is defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakano, to use a power conversion circuit and configure a predetermined time window if transmission of the wireless power is temporarily ended, as taught by Liu.  A predetermined time window to suspend power transmission can guarantee a buffer capacitor on a receiver has enough stored energy to bridge the power transfer suspension, and no restart of the power transfer is needed ( see [0077] of Liu). In addition, a power conversion circuit can condition the input power from power source to make it suitable for the wireless power transmission see [0035] of Liu
In addition, Kwon teaches the reference parameter value is defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter ( Test Power transmitter , page 31 para 2) and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions. (The reference quality factor value is the five areas of the charging area of the Test Power Transmitter (TPT) —for example, the MP1 type transmitter defined in the WPC Qi standard—middle, four positions shifted 5 mm left and right. It means the smallest value among the quality factor values measured at page 31 of translation para 2, also page 35 para 1. the first reference quality factor (RQF_NO_FO) may be measured at a central location … The first quality factor value and a distance offset from the center without rotation of the wireless power receiver-for example, but not limited to +/- 5 mm each in the x- and y-axes, It 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakano and Liu , to configure the reference parameter value to be defined as the minimum value of a measurement value of the parameter when the wireless power receiver is located at the center point of a reference wireless power transmitter and measurement values of the parameter when the wireless power receiver is located at positions separated by a predetermined distance from the center point in the east, west, south, and north directions., as taught by Kwon,  in order to improve the production and measurement tolerance and improve reference quality factor accuracy to account for the design differences of the transmitters ( page 31 of translation, para 1 and para 2)
	With regard to claim 15, the combination of Nakano , Liu and Kwon teaches all the limitations of claim 11, Nakano further teaches when the FOD is completed ( S58, Fig. 12), the communication/control circuit receives, from the wireless power receiver( S59, Fig. 12), a packet that report a result of the FOD( see communication between S59 and S60, Fig. 12) after the predetermined time window expires ( S59, S60 happens after the S53, which is the restart the power transfer, the time window to end the power transmission is expires at S53, Fig. 12, Liu teaches about predetermined time window).
With regard to claim 16, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 15, Nakano further teaches in the existence of the foreign object ( S58 determine presence of foreign metal, Fig. 12), the packet that reports a result is a second EPT 
	With regard to claim 17. the combination of Nakano, Liu and Kwon teaches all the limitations of claim 15, Nakano further teaches , based on that it is determined that the foreign object does not exist ( absence of foreign metal, Fig. 12), the packet that reports a result is a Foreign Object Detection (FOD) status packet ( ( communication between S59 and S60 see [171]  only information of the determination result indicating the presence or absence of a foreign metal is transmitted to the power transmitter 10 (on the primary side).
With regard to claim 19, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 15, Nakano further teaches power transfer (S52, Fig. 12) before receiving the packet that reports a result(S59, Fig. 12), but not  the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports.
	However, Kwon teaches the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports (Fig. 4 transmitter sends a digital ping to receiver in ping phase before the power transfer phase, also see page 14 of translation para 1, and Nakano teaches power transfer before receiving the packet that reports a result. The combination of Kwon and Nakano teaches the communication/control circuit transmits a digital ping signal to the wireless power receiver before receiving the packet that reports)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 15 , to transmit a digital ping signal to the wireless power receiver before receiving the packet that reports, as .

4. Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US20140125287A1) ,Liu (US 20140084857 A1)  and Kwon (WO2017179826A1)
in  further view of Van Wageningen (US 20150249339 A1).
	With regard to claim 2, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 1, but the predetermined time window is determined based on a reping time.
	However, Van Wageningen teaches the predetermined time window is determined based on a reping time ([0176] if an intermittent power signal is provided, the power receiver 105 may control the time interval between the intervals in which a power signal is provided, and thus it may control the maximum time between possibilities for transmitting a wake up message, If a wake-up message is received in response to the ping (i.e. the power signal being on in a time interval), the power transmitter 101 may exit the standby phase 515, 517 to initialize a power transfer. Here, Van Wageningen teaches time interval between which power signal is provided ( predetermined time window that the power transfer is suspend ) is  controlled through the maximum time between possibilities for transmitting a wake up message/ping message ( which is reping time)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 1 , to determine the predetermined time window based on a reping time, as taught by Van Wageningen, in order to simply the design, use existing parameter such as reping time to control the power transfer and allow the power receiver  to control the power transmitter  to transmit the optimal signal for the specific power receiver .
	With regard to claim 3, the combination of Nakano, Liu, Kwon and Van Wageningen teaches all the limitations of claim 2, Van Wageningen  further teaches the communication/control circuit receives a packet including the reping time from the wireless power receiver ([0181] The interval time from the end of one ping to the beginning of the next can be controlled by the power receiver 105. Specifically, the power receiver 105 can transmit a standby power signal requirement indicating the required maximum interval that the power transmitter 101 can apply between two consecutive pings).
	With regard to claim 12, the combination of Nakano, Liu  and Kwon teaches all the limitations of claim 11, but the predetermined time window is determined based on a reping time.
	However, Van Wageningen teaches the predetermined time window is determined based on a reping time ([0176] if an intermittent power signal is provided, the power receiver 105 may control the time interval between the intervals in which a power signal is provided, and thus it may control the maximum time between possibilities for transmitting a wake up message, If a wake-up message is received in response to the ping (i.e. the power signal being on in a time interval), the power transmitter 101 may exit the standby phase 515, 517 to initialize a power transfer. Here, Van Wageningen teaches time interval between which power signal is provided ( predetermined time window that the power transfer is suspend ) is  controlled through the maximum time between possibilities for transmitting a wake up message/ping message ( which is reping time)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 11 , to determine the predetermined time window based on a reping time, as taught by Van Wageningen, in order to simply the design, use existing parameter such as reping time to control the power transfer 
	With regard to claim 13, the combination of Nakano, Liu , Kwon and Van Wageningen teaches all the limitations of claim 12, Van Wageningen teaches the communication/control circuit receives a packet including the reping time from the wireless power receiver ([0181] The interval time from the end of one ping to the beginning of the next can be controlled by the power receiver 105. Specifically, the power receiver 105 can transmit a standby power signal requirement indicating the required maximum interval that the power transmitter 101 can apply between two consecutive pings).

	
5. Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US20140125287A1), Liu (US 20140084857 A1) and  Kwon (WO2017179826A1) in further view of IWASAKI (US 20160352155 A1 )
	With regard to claim 8, the combination of Nakano, Kwon and Liu teaches all the limitations of claim 7, but not wherein the FOD status packet includes a field informing whether to skip a foreign object detection procedure performed by the wireless power transmitter.
	Iwasaki teaches the FOD status packet includes a field informing whether to skip a foreign object detection procedure performed by the wireless power transmitter ( S312, Fig. 11, in normal state,  receiver send a CE packet to inform TX continues the power transfer, which is contrast to  in abnormal state, power receiver will notify the power transmitter to perform fod, [0163] and Fig. 13, S500-> S502-> S412)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 7 , to configure the FOD status packet to include a field informing whether to skip a foreign object detection 
	With regard to claim 18, the combination of Nakano, Liu and Kwon teaches all the limitations of claim 17, but not wherein the FOD status packet includes a field informing whether to skip a foreign object detection procedure performed by the wireless power transmitter.
	Iwasaki teaches the FOD status packet includes a field informing whether to skip a foreign object detection procedure performed by the wireless power transmitter ( S312, Fig. 11, in normal state,  receiver send a CE packet to inform TX continues the power transfer, which is contrast to  in abnormal state, power receiver will notify the power transmitter to perform fod, [0163] and Fig. 13, S500-> S502-> S412)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of claim 17 , to configure the FOD status packet to include a field informing whether to skip a foreign object detection procedure performed by the wireless power transmitter, as taught by Iwasaki, in order to avoid unnecessary fod detection by power transmitter, avoid wasting the power and reducing the efficiency. 
	

				Response to Arguments


Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon1 (WO2018194409A1) teaches the wireless power receiver can be moved and moved in a certain distance offset unit - for example +/- 5 mm - along the X and Y axes of the charging area - that is, the charging surface or the charging bed - without rotation.

The reference peak frequency at the center position of the charged area and at the four offset positions is determined and the largest value can be selected (determined) with the reference peak frequency corresponding to the corresponding wireless power transmitter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836